Citation Nr: 0502800	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to September 9, 
1997 for the grant of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 9, 
1997 for an award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision issued by 
of the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2000, the Board remanded the case to the RO for 
adjudication of the issue of whether clear and unmistakable 
error (CUE) was made in a January 1998 rating decision, which 
assigned a 70 percent rating for PTSD and granted a TDIU, 
both effective from September 9, 1997.  The Board noted that 
this issue was inextricably intertwined with the issues of 
earlier effective dates for a 70 percent rating for PTSD and 
for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In a December 2000 rating decision issued in January 2001, 
the RO determined that the January 1998 rating action did not 
contain CUE.  The veteran did not file a timely notice of 
disagreement (NOD) and, thus, the issue of CUE is not on 
appeal.  

Subsequently, in a July 2001 rating decision issued in August 
2001, the RO confirmed the 70 percent rating for PTSD.

On June 12, 2002, the Board ordered further development in 
the case.  Subsequently, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  And, in September 
2003, the Board again remanded the case to the RO for initial 
consideration of the evidence obtained by the EDU.  
VAOPGCPREC 1-03. 




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The RO received the veteran's original claim for service 
connection for PTSD on March 20, 1992.

3.  In a May 1996 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating; the veteran was notified of his appellate rights in a 
letter dated June 5, 1996, but the veteran did not initiate a 
timely appeal within one year of notification.

4.  A VA outpatient record dated July 3, 1996 is construed as 
an informal claim for an increased rating/TDIU.

5.  Evidence of record indicates that the veteran has been 
unemployable due to an increase in his PTSD symptomatology 
evident on May 24, 1996.

6.  It was factually ascertainable that, from May 24, 1996, 
the veteran's PTSD was manifested by demonstrable inability 
to obtain or retain employment and that his PTSD was 
manifested by demonstrable inability to obtain or retain 
employment and evidence of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; and persistent danger of hurting himself or others.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 24, 1996, and 
no earlier, for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 5110, 5103A, 5107 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 3.400, 4.16(c) (1995).

2.  The criteria for an effective date prior to May 24, 1996 
for an award of a TDIU have not been met and, after that 
date, is denied as moot.  38 U.S.C.A. §§ 5110, 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, because the VCAA was not 
enacted until after service connection was awarded, the 
present claim is governed by VAOPGCPREC 5-2004, not 
VAOPGCPREC 8-2003.


In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating/TDIU as the effective date can be no 
earlier than the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  38 C.F.R. § 
3.400(o) (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed an increased rating was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than one year before the 
date of the claim.

In compliance with the October 2000 and September 2003 
remands, the RO, in a December 2000 rating decision issued in 
January 2001, determined that the January 1998 rating action 
did not contain CUE.  Later, VA collectively, in a September 
2002 letter and a December 2003 supplemental statement of the 
case (SSOC) issued in January 2004, advised the veteran of 
the provisions of the VCAA and what evidence VA had received 
and was responsible for obtaining, informed him of what 
records VA would make reasonable efforts to obtain, and 
informed him of what evidence he needed to provide to 
substantiate his claim.  Social Security Administration 
(SSA), Vet Center, and VA treatment records have been 
associated with the claims file.  Even the veteran, in an 
October 2002 statement, indicated that he had no additional 
evidence or argument to present.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim.  Given the foregoing, the Board 
finds that the VA has substantially complied with the Board's 
October 2000 and September 2003 remands.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claims as VA has already met 
all notice and duty to assist obligations to the veteran 
under the VCAA.  In essence, the veteran in this case has 
been notified as to the laws and regulations governing 
effective dates.  He has, by information letters, rating 
actions, an April 1999 statement of the case, and an SSOC 
issued in January 2004, been advised of the evidence 
considered in connection with his earlier effective date 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
Moreover, the veteran and his representative have provided 
arguments in support of his appeal, thus curing (or rendering 
harmless) any previous omissions.  Finally, in light of the 
above and the Board's decision granting an earlier effective 
date of May 24, 1996 for a 100 percent rating for PTSD 
rendering moot entitlement to a TDIU after that date, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review of his earlier 
effective date claims.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Analysis

The veteran contends that he is entitled to an effective date 
prior to September 9, 1997, for the grant of entitlement to a 
70 percent rating for PTSD and a TDIU.  He argues that he is 
entitled to a 100 percent evaluation from March 20, 1992, 
which is when he originally submitted his claim for 
entitlement to service connection for PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1996, 2004).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  

The criteria for diagnosing and evaluating psychiatric 
disorders were changed.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2004)) (current regulations).  The Board has analyzed the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1995).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1995).  The Board observes 
that 38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule, effective 
November 7, 1996 with the amendments for mental disorder.  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the current regulations, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1995, 
2004).  Unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total compensation rating.  38 C.F.R. § 4.19 
(1995, 2004).  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 
(1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(1995, 2004), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (1995, 2004), 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (1995, 
2004).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Under the provisions 
of 38 C.F.R. § 3.157(b)(1), an informal claim for increase 
will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The record indicates that the veteran's initial claim for 
entitlement to service connection for PTSD was received at 
the RO on March 20, 1992.  Service connection for PTSD was 
granted in a May 1996 rating decision.  A 10 percent rating 
was assigned, effective from March 20, 1992.  The veteran was 
informed of this decision and his appellate rights in a June 
5, 1996 letter, but did not initiate a timely appeal.  Thus, 
this decision became final.  At that time, the veteran also 
was service-connected for hypertension, rated as 
noncompensably disabling.

A formal claim for an increased evaluation for PTSD and for a 
TDIU was received from the veteran on September 9, 1997.  In 
a January 1998 rating decision, the ratings for hypertension 
and PTSD were increased to 10 and 70 percent, respectively.  
This RO decision also established entitlement to a TDIU due 
to the veteran's two service-connected disabilities.  The 
ratings were effective from September 9, 1997, which is the 
date of receipt of the veteran's claims.  In December 1998, 
the veteran submitted an NOD with the assigned effective 
dates for the PTSD rating and the award of a TDIU, which led 
to the current appeal.

After reviewing the record, the Board finds that the 
appellant had filed an informal claim for an increased rating 
for PTSD, based on a VA outpatient treatment record for PTSD 
dated July 3, 1976, which indicated that the veteran was 
agitated about a "recent VA ruling which only allowed 10% SC 
for PTSD.  He plans to appeal this decision."  38 C.F.R. 
§ 3.157(b)(1).

However, the VA regulations governing the award of effective 
dates require that the Board must generally look to the 
evidence regarding the veteran's service-connected disability 
dated during the one-year period prior to his claim to 
determine whether it was "ascertainable that an increase in 
disability had occurred."  See 38 C.F.R. 
§ 3.400(o).  As the Board has determined that the veteran 
filed his claim for an increased rating/TDIU on July 3, 1996, 
only records dated during the one-year period before that, 
may be considered to determine whether it was factually 
ascertainable that an increase in his disability had 
occurred.  
  
The Board must now determine at what point in time the 
appellant's service-connected PTSD warranted a 70 or a 100 
percent rating or rendered him unable to secure or follow a 
substantially gainful occupation under 38 C.F.R. § 4.16(c).  

A September 1992 VA mental disorders examination report 
reflects diagnoses of episodic impulse control disorder, 
which had existed prior to service, and PTSD manifested by 
nightmares, sleep disturbances, flashbacks, triggering from 
environmental stimuli, startleability, emotional social 
isolation and some of his irritability.  On examination, the 
veteran was noted to be unshaven for one or two days.  His 
mood was tense.  The veteran became irritable, pounding his 
fist on the desk.  His speech was fluent and logical in 
construction without psychotic thinking.  The veteran showed 
no suicidal or homicidal ideation.  He was alert and oriented 
times four.  The veteran could do mental arithmetic 
accurately and could interpret proverbs abstractly.  He 
appeared to have limited awareness of how he came across to 
people, because later in the interview the veteran described 
himself as thinking that he was "mellow," when the 
examiner's observation was that the veteran appeared tense 
and irritable, noting that the veteran held his jaw tightly.  
His affect was labile and explosive.  His recall was only one 
of four items after five minutes.  His insight was fair to 
poor.  The examiner added that a substantial part of the 
veteran's irritability was reflected in his PTSD 
symptomatology, separate from the episodic impulse control 
disorder.

Inpatient and outpatient VA medical records from February 
1991 to October 1997 show that the veteran was hospitalized 
for alcohol dependence in February and March 1991 with 
diagnoses of major depression and rule out PTSD, alcohol 
abuse (in remission).  A May 1993 report includes diagnoses 
of alcohol abuse, history of cocaine usage, general anxiety 
neurosis, and rule out malingering.  A VA hospital report for 
July and August 1993 and a September 1993 VA record show 
diagnoses of organic brain syndrome secondary to alcohol 
abuse, alcohol dependence, and dysthymia.  When seen on May 
24, 1996, the veteran was dressed in old, ill-fitting clothes 
with a wide expanse of bare abdomen exposed.  His grooming 
was poor.  He moved restlessly in his chair throughout the 
interview.  His speech was rapid and pressured at times, 
tangential, filled with many references of paranoia and 
racially-directed anger.  Memory was poor with sporadic 
ability to recall recent topics and questions.   He had poor 
concentration and impulse control.  The veteran did not 
appear to be responding to internal stimuli.  He had 
difficulty focusing on topics and questions presented.  He 
denied suicidal or homicidal ideation, but said that he 
wanted to beat up the bus driver because the driver had shut 
the door on him.  

At a June 12, 1996 visit, the veteran reported that he had 
taken no medications for eight months and that his roommate 
told him that he was easily irritated and, subsequently, 
unreasonable and she suggested that he consider being on 
medication again.  The veteran was not aware that he was so 
unreasonable.  Symptoms of PTSD included flashbacks, 
depression, irritability, outbursts of anger, memory 
deficits, and isolation.  He presented as an obese, demanding 
man with a great deal of aggression with which he was having 
many problems and which had resulted in several altercations 
and fights.  The veteran feared that he was going to be 
arrested unless he did something about his temper, his 
flashpoint aggression, and his "issues" with many different 
ethnic and cultural groups.  He reported intrusive memories 
and ideation about Vietnam, had free-floating aggression, 
depression, insomnia with bad dreams, anxiety, and 
irritability.  The veteran wanted to get back on medication, 
relating that he almost did serious bodily harm to a Mexican 
immigrant after one altercation a few weeks earlier.  On July 
3, 1996, the veteran reported that he was not feeling so well 
and that he had watched a war-related movie the night before 
and kept waking up with cold sweats.  He was also having 
recent relationship problems.  At a July 15, 1996 visit, the 
veteran reported that his rage reactions were becoming more 
serious and frequent and that he had had several altercations 
in the past three weeks that had almost culminated in 
physical violence and arrest.  

At a July 31, 1996 visit, the veteran reported another 
incident in which he lost his temper, while waiting in line 
for a cup of coffee at the racetrack.  He became "enraged" 
and challenged the vendor and his son to a fight, although a 
fight did not ensue.  If his friend had not pointed out how 
angry he became (with the vein in his neck popping up), the 
veteran would not have attached any significance to his 
behavior.  The veteran believed his behavior was normal, even 
though he admitted that he "just reacts" and that he was 
asked to leave an anger management group after two sessions 
because he was not able to control his anger.  A July 1997 
record notes his irritability/anger was worse when with 
others and that he tended to get into arguments.  The veteran 
reported multiple awakenings and recent nightmares.  A 
contemporaneous psychiatric care plan reflects that the 
veteran was showing some symptoms of PTSD and difficulty with 
interpersonal relations, which now prevented him from 
working.  Current testing did not reveal organicity, but did 
show emotional lability and irritability, distrust, and 
isolation.  Following the first meeting of an anger control 
group on September 2, 1997, the VA staff psychologist noted 
that the veteran's loud aggressive confrontative behavior 
potentially could threaten his ability to stay in the group 
and to make other patients feel safe.  A November 1997 note 
shows that the veteran was decompressing after a severe 
provocation in the anger control group on the previous day.  

Treatment reports from the Vet Center, received in October 
2002, described similar symptomatology.  An October 1997 
treating physician's assessment done for SSA reflected that 
the veteran had extreme impairment in his ability to maintain 
social functioning, noting that he could be dangerous in a 
misunderstanding, and in his ability to tolerate work 
pressures in a work setting where there are certain 
production requirements and demands, concluding that his 
conditions was likely to deteriorate if the veteran was 
placed under stress, especially that of a job.  His physician 
noted that the veteran was extremely oppositional to 
occupational rules and regulations; that he could not respond 
to limits, restrictions, deadlines, or expectations; that it 
was impossible for the veteran to complete a normal work day 
or perform routine tasks on a sustained basis over an eight-
hour day for a number of weeks without frequent absences; 
that he was unable to deal with the general public because he 
had a short fuse, temper, and he was over-reactive, 
hypervigilant, suspicious, and non-trusting; and that he was 
extremely hostile and violent toward instruction, criticism 
and could be dangerous and very threatening.

After a careful review of the record, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the evidence of record supports the grant of a 100 
percent rating for the veteran's PTSD under the former 
schedular criteria, effective May 24, 1996.  The evidence 
shows that, after May 24, 1996, the veteran's PTSD was 
manifested by frequent nightmares and flashbacks, 
irritability, some tendency to paranoia, easy to anger with 
periods of aggressive, near violent behavior, difficulty 
getting alone with others, significant difficulties around 
crowds, continuous depression, anxiety, chronic sleep 
impairment, unemployability, and social isolation.  These 
findings support a conclusion that, due to his PTSD, the 
veteran was demonstrably unable to obtain and retain 
employment as of May 24, 1996, the date of a VA outpatient 
visit; thus warranting a 100 percent rating under former 
Diagnostic Code 9411 and 38 C.F.R. § 4.16(c).  See also 
Mittleider, 11 Vet. App. at 182.

Accordingly, the criteria to assign an earlier effective date 
of May 24, 1996, and no earlier, for a 100 percent rating for 
PTSD have been met.  The RO will determine the amount of 
benefits payable pursuant to this decision, for each month as 
to which this decision has an impact.

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected disability, the veteran is not 
entitled to a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a veteran is totally disabled'"). 

Accordingly, the award of a 100 percent schedular rating for 
service-connected PTSD effective as of May 24, 1996, to which 
the veteran is entitled by virtue of this decision, precludes 
the assignment of an effective date for a TDIU due to that 
service-connected disability after that date.  The Board 
acknowledges that the veteran wants an effective date of 
March 20, 1992; however, the analysis for an effective date 
prior to May 24, 1996 for a TDIU would be the same as that 
for the increased rating, since the veteran's hypertension 
was rated as noncompensably disabling in May 1996.  This is 
particularly so even though SSA determined that the veteran 
was unemployable in November 1991, as VA may not consider 
such records until they are received.  38 C.F.R. 
§ 3.157(b)(2).  The Board's EDU received the SSA records in 
October 2002.  Moreover, it appears that SSA found the 
veteran unemployable based on diagnoses of organic mental 
disorder and substance abuse.  In response to the veteran's 
contention that the application of 38 C.F.R. § 3.114 would 
warrant an earlier effective date, the Board notes that this 
provision is inapplicable here as the veteran was serving on 
active military duty on April 11, 1980.  An effective date 
prior to the date of claim cannot be assigned under 38 C.F.R. 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.  


ORDER

An effective date of May 24, 1996 for a 100 percent rating 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits, and renders moot 
the issue of entitlement to an earlier effective date for a 
TDIU after May 24, 1996.

Entitlement to an effective date prior to May 24, 1996 for a 
TDIU is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


